An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

SATICOY BAY LLC SERIES 2021 GRAY No. 68431
EAGLE WAY,
Appeilant,

3% MORGAN CHASE BANK) N.A., F i  9
AUG H 2915

ﬁgﬁmdent!

 

 

ORDER DISMISSING‘ APPEAL

This appeal was docketed in this mutt an July 17, 2015,
witheut payment. (if the requisite filing fee. On that same day a natice was
issued directing appellant t0 pay the ﬁling fee Within ten days. The notice
further advised that failure to pay the ﬁling fee within ten days would
result in the diamiaaal {If this appeal“ Ta date, appellant has nail paid the
filing fee or otherwise respanded to this courtis notice. Accordingly, cause
appearing, this; appeal is dismissed.

It is so ORDERED.

CLERK OF THE SUPREME COURT
TRAQIE K. LINDEMAN

BY”: Qﬁgig  gﬂﬂdggm

cc: Hon. Linda Marie Bell, District Judge
Law Ofﬁces of Michael. F. Bohn, Ltd,
Smith Laraen & Wixom
Eighth District Court Clerk

SUPREME COURT
QF
NEVADA

CLERK'S ORDER